Title: To James Madison from James Anderson, 9 February 1808
From: Anderson, James
To: Madison, James



Sir
Havana, February the 9th. 1808.

I have had the honor to address You, under date of the Eleventh Ultimo, by Mr. Vincent Nolte, who left this direct for Baltimore, and obligingly took charge of my letters, covering the returns of the arrivals of American Vessels in this port, from the thirtieth day of June last, to the first of January, present Year, with a list of the deaths of Citizens of The United States, since my letter of the third of October last, and a small packet containing Tobacco seed, which I flatter myself will be duly received.
I have postponed from day to day writing to Your Excellency, in the hope of having something certain and official to communicate.  Since the thirty first of December last, to this day inclusively, not less than One hundred & four American Vessels have arrived in this Port, principally from The United States and New Orleans, the rest from different places.  Since we have received the confirmation of the Embargo’s having been laid in the United States, the Executive of this Colony, will not permit any of our Vessels to leave this port with their inward Cargoes, nor will they suffer them to return in balast but oblige the Captains or Consignees, to load them with the produce of this Island, whether it is convenient or not.  A report has been in circulation for near three Weeks, that this Government intended to take off the Duties of twelve and an half PCent, on the exportation of Sugar, Coffee, Molasses, &Ca: &Ca: as a small compensation, We presumed, for the rigour of the above Decree  Yet to this hour, it has not taken effect, though some of our Vessels have been detained here, expecting that this trifling act of Justice would be granted to them.  I fear, that no acts of generosity will be shown, while any of our Vessels remain in port.  Allurements may be thrown out afterwards, to induce our Merchants to give this City a preference, but I am convinced, when the object shall be completed, the old System of high Duties will be revived.  It is supposed by several well informed persons, that there are at this  moment, more than Thirty thousand barrels of flour in this City and Harbour, with a pretty considerable Quantity of Beef, Pork, Wine, dry Goods &Ca. &Ca. & some Lumber; so that unless the Embargo should continue for some Months, it will not be as severely felt in this place, as perhaps it might be politic and desireable for it to do.  It is time, Sir, that all the trading Nations of the Earth, should know and feel our Domestic and commercial importance, which would teach them to pay the American people and their flag, more respect than what they do at present.  If our Merchants join heart and hand in the support of our Laws, so much good would result from it, and Our Executive would have the power to strike more effectually, wherever it was necessary the blows should fall.  There are Yet, One Ship, three Brigs, and a Schooner expected here from New Orleans, with Flour & other articles.  When they arrive, it is supposed that all supplies will be cut off, from the United States, during the Embargo.  Philadelphia flour has been sold as high as Nineteen dollars Per barrel, and if no arrivals take place, this article, with almost any other, notwithstanding the Quantity on hand, will continue to rise gradually.  The consumption of this City & its Neighbourhood is calculated at about Seven thousand barrels of Flour PMonth, four thousand Casks of Wine, Brandy, Oil, &Ca: &Ca: in proportion; and as there are no other Neutrals than Ourselves, a suspension of Commerce for any lenght of time, would be cruelly felt; and when Our Vessels are once departed, the produce of this Island will diminish rapidly in value.
A few days past, three of our Vessels arrived in this Port from Jamaica in balast.  The Embargo was known in that Island before they sailed, and though Kingston was well supplyed with American produce, Flour and other articles, took a rapid rise.  They left at Kingston about twenty five Sail of American Vessels; the most of these I expect, will stop here in their way home.
I have taken the liberty to enclose for Your Excellency’s perusal, an address from The Governor of this Island, to the Inhabitants of this City.  Since that period, the greatest Military preparations are making.  Cannons, Bombs, Carriage &Ca: &Ca: have been drawn from the Arsenals.  The garrisons have been augmented, and numbers of Persons daily employed upon the fortifications.  I have heard, that twenty five thousand Militia are to be drawn from different parts of the interior, which with the regular troops, the numerous population of this City and its’ Villages, the strenght of its fortifications, and above all, the real attachment of the people at large, to their Government & Religion will be powerful obstacles in the way of any enemy whatever, who might attempt the conquest of this part of the Island.  His Excellency The Governor, is thought to be as good a Soldier as he is a Man, which is saying a great deal in favour of his Military talent.
I have also taken the liberty to enclose You, Sir, another printed Copy of the entries made at this Custom-House during the last Year.  It may not be necessary to observe, that all articles smuggled, have been omitted in the returns made to this Government, but the enclosed statement will enable Your Excellency, to form a just idea of the importance of the trade at this City and Island.  With the highest Respect, I have the honor to be, Sir, Your most obedient and much obliged humble Servant,

James Anderson

